 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    LUIS MENDOZA,                                     No. 2:98-cv-02150 MCE GGH P
12                       Petitioner,
13           v.                                         ORDER
14    JEFFREY BEARD,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding through counsel, has filed this application for a writ

18   of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 20, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within twenty-one days. Petitioner has filed

23   objections to the findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                       1
 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed March 20, 2019, (ECF No. 79) are
 3   ADOPTED in full;
 4           2. Petitioner’s amended petition for writ of habeas corpus (ECF No. 24) is DENIED; and
 5           3. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §
 6   2253.
 7           IT IS SO ORDERED.
 8   Dated: May 6, 2019
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                        2
